
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


EVERGREEN RESOURCES, INC.

CHANGE IN CONTROL AGREEMENT


        This CHANGE IN CONTROL AGREEMENT (the "Agreement") is entered into
effective as of March 1, 2002, by and between EVERGREEN RESOURCES, INC., a
Colorado corporation (the "Company"), and Mark S. Sexton (the "Executive").

        WHEREAS, the Executive is currently employed by the Company; and

        WHEREAS, the Company considers the establishment and maintenance of a
sound and vital management group to be essential to protecting and enhancing the
best interests of the Company and its shareholders; and

        WHEREAS, the Company has determined that the best interests of the
Company and its shareholders will be served by reinforcing and encouraging the
continued dedication of the Executive to his assigned duties without
distractions arising from a potential change in control of the Company; and

        WHEREAS, this Agreement is intended to remove such distractions and to
reinforce the continued attention and dedication of the Executive to his
assigned duties; and

        WHEREAS, the Executive acknowledges that the Company and its affiliates
possess certain secret, confidential and proprietary information regarding the
Company and its affiliates (as defined in Section 7(b)(i) herein, "Confidential
Information"), the protection of which Confidential Information is essential to
the business and operations of the Company and its affiliates; and

        WHEREAS, the Executive also acknowledges that the protection and
enhancement of the Company's competitive position and its relationships with its
employees, other service providers, suppliers, customers and others in similar
relationships with the Company or its affiliates are essential to the business
and operations of the Company and its affiliates; and

        WHEREAS, the Executive understands that the benefits payable pursuant to
this Agreement are conditioned in part on the Executive's agreement to comply
with the spirit and terms of this Agreement, including but not limited to the
non-competition, non-disclosure and non-solicitation covenants contained in
Section 7 herein;

        NOW, THEREFORE, in consideration of the mutual promises and agreements
contained in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Executive and the
Company hereby agree as follows:

        1.    Certain Definitions. In addition to terms defined elsewhere in
this Agreement, the following terms shall have the meanings set forth below:

        (a)  For purposes of this Agreement, "Cause" shall be determined solely
by the Board in the exercise of good faith and reasonable judgment, and shall
mean the occurrence of any one or more of the following:

          (i)  The continued failure of the Executive to perform his duties with
the Company (other than any such failure resulting from the Executive's
incapacity due to Disability or any such failure after the Executive has
received a Notice of Termination without Cause by the Company or has delivered a
Notice of Termination for Good Reason to the Company) which has not been
corrected within thirty (30) days after a written demand for performance is
delivered to the Executive by the Board which specifically identifies the manner
in which the Board believes that the Executive has not substantially performed
the Executive's duties;

        (ii)  The Executive's engaging in conduct that materially damages or
prejudices the Company or any affiliate or engaging in conduct or activities
materially damaging to the property, business or reputation of the Company or
any affiliate, including but not limited to a material breach of

--------------------------------------------------------------------------------




Company policies including those related to equal employment opportunity and
unlawful harassment;

        (iii)  The conviction of the Executive of, or a plea by the Executive of
nolo contendere to, a felony;

        (iv)  The Executive's engaging in any act of fraud, theft,
misappropriation, embezzlement or dishonesty to the material detriment of the
Company;

        (v)  Any diversion by the Executive of a business opportunity from the
Company or an affiliate that is materially and detrimentally adverse to the
Company's interests without the written consent of the Board;

        (vi)  Any breach by the Executive of a material term of the Agreement
(including but not limited to the Executive's breach of any covenant contained
in Section 7 herein) without the written consent of the Board; or

      (vii)  The Executive's continued substance abuse, as determined by the
Board after written notice from the Board and a reasonable opportunity to
undergo appropriate treatment for a reasonable period.

Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board shall be conclusively presumed to be done, or omitted
to be done, by the Executive in good faith and in the best interests of the
Company. Cause shall not exist unless and until the Company has delivered to the
Executive a copy of a resolution duly adopted by the majority of the Board
(excluding the Executive if the Executive is a Board member). Such resolution is
effective only if adopted at a meeting of the Board called and held for such
purpose, after notice of at least ten days to the Executive and an opportunity
for the Executive, together with counsel, to be heard before the Board, finding
that in the good faith opinion of the Board an event set forth in any one or
more of clauses (i) through (vii) herein has occurred and specifying the
particulars thereof in detail.

        (b)  For the purposes of this Agreement, a "Change in Control" of the
Company shall be deemed to have occurred on the first to occur of the following:

          (i)  The date any entity or person shall have become the beneficial
owner of, or shall have obtained voting control over, fifty percent (50%) or
more of the outstanding common stock (the "Common Stock") of the Company;

        (ii)  The date the shareholders of the Company approve a definitive
agreement (A) to merge or consolidate the Company with or into another
corporation or other business entity (for these purposes, each, a
"corporation"), in which the Company is not the continuing or surviving
corporation or pursuant to which any shares of Common Stock of the Company would
be converted into cash, securities or other property of another corporation,
other than a merger or consolidation of the Company in which holders of Common
Stock immediately prior to the merger or consolidation have the same
proportionate ownership of Common Stock of the surviving corporation immediately
after the merger as immediately before, or (B) to sell or otherwise dispose of
all or substantially all the assets of the Company; or

        (iii)  The date there shall have been a change in a majority of the
Board of Directors of the Company within a 12-month period unless the nomination
for election by the Company's shareholders of each new director was approved by
the vote of two-thirds of the directors then still in office who were in office
at the beginning of the 12-month period.

For purposes herein, the term "person" shall mean any individual, corporation,
partnership, group, association or other person, as such term is defined in
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), other than the Company, a

2

--------------------------------------------------------------------------------

subsidiary of the Company or any employee benefit plan(s) sponsored or
maintained by the Company or any subsidiary thereof, and the term "beneficial
owner" shall have the meaning given the term in Rule 13d-3 under the Exchange
Act.

        (c)  "Compensation Period" shall mean the twenty-four (24)-month period
following the Qualifying Termination of the Executive and during which the
benefits provided by Section 5(a)(ii) and Section 5(b) shall be provided.

        (d)  "Covenant Period" shall mean the period commencing with the first
day of the Term of this Agreement and ending immediately following the last day
of the twenty-four (24)-month period following the Date of Termination of the
Executive (regardless of whether the termination is a Qualifying Termination or
Termination for any other reason).

        (e)  For the purposes of this Agreement, "Good Reason" shall mean any of
the following:

          (i)  A material reduction by the Company without the Executive's
written consent of the Executive's basic duties and responsibilities;

        (ii)  Any material reduction by the Company without the Executive's
written consent of the Executive's base salary as in effect on the date hereof
(or as the same may be adjusted with Executive's written consent from time to
time during the Term), other than a reduction which is part of an
organization-wide salary reduction plan (and not applicable to the Executive
singly);

        (iii)  Any failure by the Company to continue the Executive's ability to
participate in any plan or arrangement, including, without limitation, any life
insurance, accident, disability or health insurance plan, thrift plan, pension
plan, retirement plan, profit-sharing plan, or any other qualified or
non-qualified employee benefit plan, bonus plan, incentive plan, stock option,
restricted stock, stock purchase or other stock-based plan, and all other
similar plans or arrangements which are from time to time made generally
available to officers of the Company and in which the Executive participates,
unless there are substituted therefore plans or arrangements providing the
Executive with essentially equivalent and no less favorable benefits, or any
action or inaction by the Company which would adversely affect the Executive's
participation in or materially reduce the Executive's benefits under any such
plan or successor plan or deprive the Executive of any material fringe benefit
enjoyed by the Executive; provided, however, that (A) a reduction in the
Executive's incentive or bonus plan payments due to the failure to attain
certain performance-based objectives or (B) a reduction in the Executive's
benefits due to the Company's decision to discontinue the availability of any
plan or arrangement to all officers or all employees, as the case may be (and
not the Executive singly), shall not be deemed to constitute "Good Reason" under
this Section 1(e)(iii);

        (iv)  A relocation of the Company's principal executive offices to a
location in excess of 30 miles from Denver, Colorado, or the Executive's
relocation to any place other than the location at which the Executive performed
the Executive's duties prior to a Change in Control of the Company, except for
(A) required travel by the Executive on the Company's business to an extent
substantially consistent with the Executive's business travel obligations during
the 12 months immediately preceding a Change of Control of the Company or (B) a
relocation with the Executive's express written consent;

        (v)  Any material reduction in the number of paid vacation days to which
the Executive is entitled at the time of a Change of Control of the Company
(other than a reduction with the Executive's written consent); or

        (vi)  Any failure by the Company without the Executive's written consent
to obtain the express assumption of this Agreement by any successor or assignee
of the Company (and parent corporation of such successor or assignee, if
applicable) as provided in Section 12(a) herein.

3

--------------------------------------------------------------------------------




        (f)    For the purposes of the Agreement, a "Qualifying Termination"
means (i) the Company's termination of the Executive's employment during the
Termination Period other than because of death, Disability, Retirement or Cause,
as provided in Sections 4(b), 4(c) and 4(d) herein, or (ii) the Executive's
termination of his employment during the Termination Period for Good Reason
pursuant to Section 4(e) herein.

        (g)  "Termination Period" shall mean the twenty-four (24)-month period
following a Change in Control.

        2.    Term of Agreement. This Agreement shall become effective on the
date hereof and shall continue in effect until the earliest of (a) December 31,
2004, if no Change in Control has occurred before that date; provided, however,
that commencing on December 31, 2004 and each year thereafter, the term of this
Agreement shall automatically be extended for an additional one year unless, not
later than October 31 of the same year, the Company shall have given notice to
the Executive that it does not wish to extend this Agreement (such three-year
period, as it may be extended as described in Section 2(a) herein, being
referred to as the "Term"); (b) the termination by either party of the
Executive's employment with the Company for any reason prior to a Change in
Control; or (c) the expiration following a Change in Control of two years and
the fulfillment by the Company and the Executive of all of their obligations
hereunder. Notwithstanding the above, if the Company is engaged in bonafide
negotiations which would, if successful, culminate in a Change in Control at the
time when the Term would end pursuant to Subsection (a) above, then the Term
shall be extended indefinitely until (i) the Change in Control which was under
negotiation actually occurs or (ii) the negotiations are terminated, for any
reason. In the event there shall be any ambiguity or disagreement between the
parties as to whether bonafide negotiations are being conducted or whether such
negotiations have terminated, the question shall be resolved by a resolution
passed by the Board of Directors at a regular meeting or a meeting specially
called for that purpose, such meeting to be held following notice of at least
five (5) days to the Executive and an opportunity for the Executive, together
with counsel, to be heard before the Board if requested. Notice by the Company
of its intention not to extend the term of this Agreement and its expiration at
the end of the Term shall not constitute termination of employment and the
Executive shall not be entitled to the payment of benefits under Sections 5 and
6 unless he is otherwise entitled to such benefits pursuant to the terms herein.
Furthermore, nothing in Section 2 shall cause this Agreement to terminate before
both the Company and the Executive have fulfilled all of their obligations
hereunder.

        3.    Change in Control.

        (a)  No compensation shall be payable under this Agreement unless and
until (i) there has been a Change in Control of the Company while the Executive
is still an employee of the Company and (ii) the Executive's employment by the
Company is terminated for a reason other than one or more of the circumstances
specified in Section 4(a)(i) through (v).

        (b)  The Executive specifically acknowledges that the change in
beneficial ownership of the Company's Common Stock described in
Section 1(b)(i) herein may differ from the change in beneficial ownership
provisions which may constitute a "change in control" under the terms of stock
options, restricted stock awards and/or other stock awards (collectively, "stock
awards") granted to the Executive pursuant to the 2000 Stock Incentive Plan of
Evergreen Resources, Inc. (the "2000 Plan") and/or other stock-based plans
maintained by the Corporation (the 2000 Plan and such other stock-based plans
being referred to herein as the "Stock Plans"), and, specifically, that the
terms of the Executive's stock awards under such Stock Plan's change in control
provisions relating to the effect of a change in beneficial ownership on the
Executive's stock awards may be more favorable to the Executive than the
provisions contained in the Agreement. The Executive specifically agrees that
(i) the terms of all such stock awards and related stock award agreements
granted under the Stock Plans shall hereby be deemed modified and amended to
conform with the provisions and intent of Section 1(b)(i) herein;

4

--------------------------------------------------------------------------------


and (ii) the Executive shall not be entitled to accelerated vesting or other
enhanced benefits as a result of a change in beneficial ownership under such
Stock Plans unless and until the provisions of Section 1(b)(i) and Section 4(a)
herein are satisfied and the Executive has incurred a Qualifying Termination as
defined in Section 1(f) herein.

        4.    Termination Following Change in Control.

        (a)  Termination. If a Change in Control of the Company shall have
occurred while the Executive is still an employee of the Company, the Executive
shall be entitled to the payments provided in Sections 5 and 6 herein upon the
termination of the Executive's employment with the Company during the
Termination Period, whether such termination is by the Executive or by the
Company, unless such termination is as a result of (i) the Executive's death;
(ii) the Executive's Disability (as defined in Section 4(b) below); (iii) the
Executive's Retirement (as defined in Section 4(c) below); (iv) the Executive's
termination of employment by the Company for Cause (as defined in Section 1(a)
herein); or (v) the Executive's decision to terminate employment other than for
Good Reason (as defined in Section 1(e) herein).

        (b)  Death or Disability.

          (i)  Disability. In the event that the Executive's employment
terminates during the Termination Period because of Disability, the Company
shall have no obligation or liability to the Executive pursuant to this
Agreement by reason of such termination (except as may be otherwise provided in
Section 5(d) herein), and this Agreement shall terminate (except with respect to
the Executive's obligations described in Section 7 herein) upon the Executive's
termination of employment due to Disability; provided, however, that the
Executive's termination of employment due to Disability shall be effective only
at the end of thirty (30) days following the delivery of written notice by the
Company to the Executive of such termination due to Disability and only if
Executive fails to return to the full-time performance of duties by the end of
such 30-day notice period. For the purposes of this Agreement, "Disability"
shall mean a physical or mental illness or injury that prevents the Executive
from performing the essential functions of his duties (as they existed
immediately before the illness or injury) on a full-time basis for a period of
at least nine (9) consecutive months. The Board of Directors of the Company (the
"Board") shall consult with and secure the written opinion of two practicing
medical physicians, one chosen by the Company and the other chosen by the
Executive, each of whom shall conclude in his opinion that the Executive has a
Disability as that term is defined herein. If the physicians are unable to agree
with respect to a determination of Disability, then such dispute shall be
determined by the dispute resolution mechanism provided for under Section 18 of
this Agreement. Until the date on which a Disability occurs, the Executive's
status as an employee under this Agreement will continue, and the Executive
shall be entitled to compensation and employee benefits according to the other
provisions of this Agreement.

        (ii)  Death. This Agreement shall terminate immediately in the event of
the death of the Executive occurring at any time during the Term hereof, and in
such event the Company shall have no obligation or liability to the Executive or
his legal representatives by reason of such termination (except as may be
otherwise provided in Section 5(d) herein).

        (c)  Retirement. In the event that the Executive's employment terminates
during the Termination Period due to his Retirement, the Company shall have no
obligation or liability to the Executive pursuant to this Agreement upon such
termination (except as otherwise provided in Section 5(d) herein), and the
Agreement shall terminate (except with respect to the Executive's obligations
described in Section 7 herein) upon the Executive's termination of employment
due to such Retirement. "Retirement" as used in this Agreement shall mean the
earlier to occur of (i) the Executive's normal retirement date under the
Company's tax-qualified retirement plan or any successor plan thereto applicable
to the Executive or (ii) the Executive's retirement date under a contract, if
any,

5

--------------------------------------------------------------------------------

between the Executive and the Company providing for his retirement from the
employment of the Company or an affiliate (as defined in Section 12(a) herein)
on a date other than such normal retirement date.

        (d)  Cause. If the Executive's employment with the Company or an
affiliate is terminated during the Termination Period for Cause, the Company
shall have no obligation or liability to the Executive under this Agreement
(except as may be otherwise provided in Section 5(d) herein), and this Agreement
shall terminate (except with respect to the Executive's obligations described in
Section 7 herein) upon the Executive's termination of employment for Cause.

        (e)  Good Reason. The Executive may terminate his employment for Good
Reason at any time after a Change of Control during the Termination Period
(provided, however, that the Executive shall remain subject to the obligations
described in Section 7, herein).

        (f)    Notice of Termination. Any termination of the Executive's
employment (i) by the Company due to Disability, Retirement or for Cause or
(ii) by the Executive for Good Reason shall be communicated by a Notice of
Termination. For purposes of this Agreement, a "Notice of Termination" shall
mean a written notice which shall indicate those specific termination provisions
in this Agreement relied upon and which sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive's employment under the provisions so indicated. For purposes of this
Agreement, no such purported termination by the Company or the Executive shall
be effective without such Notice of Termination.

        (g)  Date of Termination. "Date of Termination" shall mean (i) if the
Executive is terminated by the Company for Disability, thirty (30) days after
Notice of Termination is given to the Executive (provided that the Executive
shall not have returned to the performance of the Executive's duties on a
full-time basis during such 30-day period); (ii) if the Executive is terminated
by the Company for any other reason, the date on which a Notice of Termination
is given (or such later date as is specified in such notice); or (iii) if the
Executive terminates (whether for Good Reason or for any other reason), the date
on which a Notice of Termination is given (or such later date as is specified in
such notice).

        5.    Payment of Compensation upon Termination of Employment. If, during
the Termination Period, the employment of the Executive shall terminate pursuant
to a "Qualifying Termination" (as defined herein), then the Company shall
provide to the Executive the payments described in this Section 5 and, if
applicable, Section 6.

        (a)  Cash Payments. If, during the Termination Period, the employment of
the Executive shall terminate pursuant to a Qualifying Termination, then the
Company shall provide to the Executive the following cash payments:

          (i)  Within ten (10) days following the Date of Termination (or such
other date, if any, as may be required under applicable wage payment laws), a
lump-sum cash amount equal to the sum of (A) the Executive's base salary through
the Date of Termination and any bonus amounts which have been earned or become
payable, to the extent not theretofore paid or deferred, (B) a pro rata portion
of the Executive's annual bonus for the fiscal year in which the Executive's
Date of Termination occurs in an amount at least equal to (1) the Executive's
Average Bonus Amount, multiplied by (2) a fraction, the numerator of which is
the number of days in the fiscal year in which the Date of Termination occurs
through the Date of Termination and the denominator of which is three hundred
sixty-five (365), and reduced by (3) any amounts paid from the Company's
incentive plan for the fiscal year in which the Executive's Date of Termination
occurs and (C) any accrued vacation pay, to the extent not theretofore paid;
plus

        (ii)  A severance benefit equal to the sum of (i) three (3) times the
Executive's Average Base Salary, plus (ii) three (3) times the Executive's
Average Bonus Amount. The severance benefits provided for pursuant to this
Section 5(a)(ii) shall be paid in a lump sum within ten (10) days after

6

--------------------------------------------------------------------------------




the Qualifying Termination occurs, subject, however, to the Executive's
compliance with the terms of this Agreement, including but in no way limited to
the Executive's obligations under Section 7 herein. For the purposes of
Section 5(a) herein, "Average Base Salary" shall mean the average annual base
salary paid or payable by the Company (or its affiliates) to the Executive
during any two (2) years in the three (3)-year period prior to the Executive's
Date of Termination (including the year in which the Qualifying Termination
occurs if the base salary payable during such year, on an annualized basis,
would produce a higher Average Base Salary). Also, for the purposes of
Section 5(a) herein, "Average Bonus Amount" shall mean the average annual
incentive bonus earned by the Executive under any incentive bonus plan or plans
of the Company (or its affiliates) during any two years in the three (3)-year
period prior to the Executive's Date of Termination (including the year in which
the Qualifying Termination occurs if the annual incentive bonus earned in that
year would produce a higher Average Bonus Amount).

        (b)  Continued Coverage. If, during the Termination Period, the
employment of the Executive shall terminate pursuant to a Qualifying
Termination, the Company shall continue to provide, during the Compensation
Period (as defined in this Section 1(c) herein), the Executive (and the
Executive's dependents, if applicable) with the same level of medical, dental,
vision, accident, disability and life insurance benefits upon substantially the
same terms and conditions (including contributions required by the Executive for
such benefits) as existed immediately prior to the Executive's Date of
Termination; provided, however, that if the Company is unable to provide any of
these benefits under its benefit plans in effect during the Compensation Period,
the Company shall pay to the Executive an amount sufficient to enable the
Executive to procure comparable benefits on his own. Notwithstanding the
foregoing, in the event the Executive becomes reemployed with another employer
and becomes eligible to receive welfare benefits from such employer, the welfare
benefits described herein shall be secondary to such benefits during the period
of the Executive's eligibility, but only to the extent that the Company
reimburses the Executive for any increased cost and provides any additional
benefits necessary to give the Executive the benefits provided hereunder. The
Executive's accrued benefits as of the Date of Termination under the Company's
employee benefit plans shall be paid to the Executive in accordance with the
terms of such plans. In addition, if, during the Termination Period, the
employment of the Executive shall terminate pursuant to a Qualifying
Termination, the Company shall provide the Executive with two (2) additional
years of service credit under all non-qualified retirement plans and excess
benefit plans in which the Executive participated as of his Date of Termination.

        (c)  Stock Awards. If, during the Termination Period, the employment of
the Executive shall terminate pursuant to a Qualifying Termination, then the
following shall apply with respect to any stock-based awards granted by the
Company.

          (i)  Stock Options and Stock Appreciation Rights. All Company stock
options, stock appreciation rights or similar stock-based awards held by the
Executive will be accelerated and exercisable in full as of the Date of
Termination, without regard to the exercisability or vesting of such awards
prior to the Date of Termination.

        (ii)  Restricted Stock and Performance Stock. All restrictions on any
restricted stock, performance stock or similar stock-based awards granted by the
Company, including without limitation any vesting or performance criteria, held
by the Executive as of the Date of Termination shall be removed and such awards
shall be deemed vested and earned in full.

        (d)  Payments Due to Termination Other than Qualifying Termination. If,
during the Termination Period, the Executive shall terminate other than by
reason of a Qualifying Termination, then the Company shall pay to Executive
within thirty (30) days following the Date of Termination (or such other date,
if any, as may be required under applicable wage payment laws) a lump-sum cash
amount equal to the sum of (i) Executive's base salary through the Date of
Termination and any bonus amounts which have become payable, to the extent not
theretofore paid or deferred, and (ii) any

7

--------------------------------------------------------------------------------

accrued vacation pay, to the extent not theretofore paid. The Company may make
such additional payments, and provide such additional benefits, to Executive as
the Company and Executive may agree in writing. The Executive's accrued benefits
as of the Date of Termination under the Company's employee benefit plans shall
be paid to Executive in accordance with the terms of such plans.

        6.    Certain Additional Payments by the Company.

        (a)  Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment, award, benefit or distribution
(or any acceleration of any payment, award, benefit or distribution) by the
Company (or any of its affiliates) or any entity which effectuates a Change in
Control (or any of its affiliates) to or for the benefit of the Executive
(whether pursuant to the terms of this Agreement or otherwise, but determined
without regard to any additional payments required under this Section 6) (the
"Payments") would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the "Code"), or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the "Excise Tax"), then the Company shall pay to the
Executive an additional payment (a "Gross-Up Payment") in an amount such that
after payment by the Executive of all taxes (including any Excise Tax) imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the sum of (i) the Excise Tax imposed upon the Payments and
(ii) the product of any deductions disallowed because of the inclusion of the
Gross-Up Payment in the Executive's adjusted gross income and the highest
applicable marginal rate of federal income taxation for the calendar year in
which the Gross-Up Payment is to be made. For purposes of determining the amount
of the Gross-Up Payment, the Executive shall be deemed to (i) pay federal income
taxes at the highest marginal rates of federal income taxation for the calendar
year in which the Gross-Up Payment is to be made, (ii) pay applicable state and
local income taxes at the highest marginal rate of taxation for the calendar
year in which the Gross-Up Payment is to be made, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes and (iii) have otherwise allowable deductions for federal income tax
purposes at least equal to the Gross-Up Payment. Notwithstanding the foregoing
provisions of this Section 6(a), if it shall be determined that the Executive is
entitled to a Gross-Up Payment, but that the Payments would not be subject to
the Excise Tax if the Payments were reduced by an amount that is less than 5% of
the portion of the Payments that would be treated as "parachute payments" under
Section 280G of the Code, then the amounts payable to the Executive under this
Agreement shall be reduced (but not below zero) to the maximum amount that could
be paid to Executive without giving rise to the Excise Tax (the "Safe Harbor
Cap"), and no Gross-Up Payment shall be made to the Executive. The reduction of
the amounts payable hereunder, if applicable, shall be made by reducing first
the payments under Section 5(a)(ii), unless an alternative method of reduction
is elected by the Executive. For purposes of reducing the Payments to the Safe
Harbor Cap, only amounts payable under this Agreement (and no other Payments)
shall be reduced. If the reduction of the amounts payable hereunder would not
result in a reduction of the Payments to the Safe Harbor Cap, no amounts payable
under this Agreement shall be reduced pursuant to this provision.

        (b)  Subject to the provisions of Section 6(a), all determinations
required to be made under this Section 6, including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment, the reduction of the
Payments to the Safe Harbor Cap and the assumptions to be utilized in arriving
at such determinations, shall be made by the public accounting firm that is
retained by the Company as of the date immediately prior to the Change in
Control (the "Accounting Firm") which shall provide detailed supporting
calculations both to the Company and the Executive within forty-five
(45) business days of the receipt of notice from the Company or the Executive
that there has been a Payment, or such earlier time as is requested by the
Company (collectively, the "Determination"). In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, the Company and the Executive may agree to
appoint another

8

--------------------------------------------------------------------------------


nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company and the Company shall enter into any agreement requested
by the Accounting Firm in connection with the performance of the services
hereunder. The Gross-Up Payment under this Section 6 with respect to any
Payments shall be made no later than thirty (30) days following such Payment. If
the Accounting Firm determines that no Excise Tax is payable by the Executive,
it shall furnish the Executive with a written opinion to such effect, and to the
effect that failure to report the Excise Tax, if any, on the Executive's
applicable federal income tax return will not result in the imposition of a
negligence or similar penalty. In the event the Accounting Firm determines that
the Payments shall be reduced to the Safe Harbor Cap, it shall furnish the
Executive with a written opinion to such effect. The Determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the Determination, it is possible that Gross-Up Payments which will not have
been made by the Company should have been made ("Underpayment") or Gross-Up
Payments are made by the Company which should not have been made
("Overpayment"), consistent with the calculations required to be made hereunder.
In the event that the Executive thereafter is required to make payment of any
Excise Tax or additional Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code) shall
be promptly paid by the Company to or for the benefit of Executive. In the event
the amount of the Gross-Up Payment exceeds the amount necessary to reimburse the
Executive for his Excise Tax, the Accounting Firm shall determine the amount of
the Overpayment that has been made and any such Overpayment (together with
interest at the rate provided in Section 1274(b)(2) of the Code) shall be
promptly paid by the Executive (to the extent he has received a refund if the
applicable Excise Tax has been paid to the Internal Revenue Service) to or for
the benefit of the Company. The Executive shall cooperate, to the extent his
expenses are reimbursed by the Company, with any reasonable requests by the
Company in connection with any contests or disputes with the Internal Revenue
Service in connection with the Excise Tax.

        7.    Confidentiality; Competition; Solicitation.

        (a)  Covenants of Executive. The Company and the Executive recognize
that the Executive's services are special and unique and that the provisions
herein for compensation under Section 5 and Section 6 are partly in
consideration of and conditioned upon the Executive's compliance with the
covenants contained in this Section 7. Accordingly, during the Covenant Period
(that is, during the Term of the Agreement and until the end of the twenty-four
(24)-month period following the Date of Termination of the Executive, regardless
of whether the termination is a Qualifying Termination or termination for any
other reason, the Executive shall be subject to the covenants contained in
Sections 7(b), 7(c) and 7(d) herein.

        (b)  Confidentiality.

          (i)  The Executive acknowledges and agrees that his relationship with
the Company and its affiliates is one of high trust and confidence, and that,
during the course of his employment, the Executive shall have access to and
contact with trade secrets and other secret, confidential or proprietary
information, knowledge and/or data relating to the Company and its affiliates
and their respective businesses and operations (all such trade secrets,
information, knowledge and/or data being referred to herein as "Confidential
Information").

        (ii)  During the Covenant Period, the Executive shall not, without the
prior written consent of the Company or as may otherwise be required by law or
legal process, communicate or divulge any such Confidential Information to
anyone other than the Company and those designated by it.

9

--------------------------------------------------------------------------------




        (iii)  The Executive also acknowledges and agrees that upon termination
of his employment with the Company (or an affiliate) or at any other time upon
request, he will promptly deliver to the Company all notes, memoranda,
notebooks, drawings, records, reports, files and other documents (and all copies
or reproductions of such materials) in the Executive's possession or under his
control, whether prepared by the Executive or others, which contain Confidential
Information. The Executive further acknowledges and agrees that such materials
are the sole property of the Company.

        (c)  Solicitation. During the Covenant Period, the Executive covenants
and agrees that he shall not directly or indirectly disrupt, damage or interfere
with the operation or business of the Company by soliciting or recruiting the
employees of the Company or an affiliate to work for Executive or other persons
or entities.

        (d)  Non-Competition. During the Covenant Period, the Executive
covenants and agrees that he shall not render services for any organization or
engage directly or indirectly in any business that competes with or is in
conflict with the interests of the Company in the Noncompetition Area. For
purposes of this Section 7(d), the "Noncompetition Area" shall mean the
following geographic areas:

        The Noncompetition Area shall mean any area within or without the United
States in which the Company or an affiliate is, during the Covenant Period,
engaged in production, drilling and developmental operations, and any area
within a 20-mile radius of any well, experimental well, production facility,
compressor, pipeline or any other equipment or operation related to such areas
of operations, including but in no way limited to the following: (A) the
southern Colorado portion of the Raton Basin, including the Nine-Mile Anticline
located in Rio Blanco County, Colorado; (B) the Cheshire Basin, Great Britain;
(C) the Northwest Carboniferous Basin, Northern Ireland and the Republic of
Ireland; (D) the Cook Inlet Basin, Alaska; (E) the Tamarugal Basin, Chile; and
(F) the North Falkland Island Basin, the Falkland Islands.

        (e)  Enforceability. If any of the restrictions contained in this
Section 7 shall be deemed to be unenforceable by reason of the extent, duration,
geographical scope or other provisions thereof, then the parties hereto
contemplate that the court shall reduce such extent, duration, geographical
scope or other provision hereof and enforce this Section 7 in its reduced form
for all purposes in the manner contemplated thereby.

        (f)    Failure to Comply. The Executive acknowledges that the covenants
included in Section 7 of this Agreement are crucial to the success of the
Company and that violation of the covenants would immeasurably damage the
Company and/or its affiliates. In the event that the Executive shall fail to
comply with any provision of this Section 7, and the failure shall continue for
ten (10) days following delivery of notice by the Company to the Executive, all
rights of the Executive and any person claiming under or through him to the
payments or benefits described in this Agreement shall thereupon terminate, and
no person shall be entitled thereafter to receive any payments or benefits
hereunder. In addition to the foregoing, in the event of a breach by the
Executive of the provisions of this Section 7, the Company shall have and may
exercise any and all other rights and remedies available to the Company at law
or otherwise, including but not limited to obtaining an injunction from a court
of competent jurisdiction enjoining and restraining the Executive from
committing a violation, and the Executive hereby consents to the issuance of an
injunction. The provisions of this Section 7(f) shall control in the event that
the Executive fails to comply with any covenant or term contained in Section 7
herein, notwithstanding the terms of Section 18 herein.

        8.    Withholding. The Company shall withhold from any amount payable to
the Executive (or to his beneficiary or estate or any other person) hereunder
all federal, state, local or other taxes that the Company may reasonably
determine are required to be withheld pursuant to any applicable law, rule or
regulation.

10

--------------------------------------------------------------------------------


        9.    No Right to Continued Employment. Nothing in this Agreement shall
be deemed to entitle Executive to continued employment with the Company or any
of its affiliates, and if Executive's employment with the Company or an
affiliate shall terminate prior to a Change in Control, Executive shall have no
further rights under this Agreement (except as otherwise provided hereunder);
provided, however, that, notwithstanding the foregoing, any termination of
Executive's employment during the Termination Period shall be subject to the
provisions of this Agreement.

        10.  Offset; No Obligation to Mitigate Damages.

        (a)  Offset. The Company's obligation to make any payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall be
subject to, and may be reduced by the amount related to, any right of set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive.

        (b)  No Obligation to Mitigate. In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not the Executive
obtains other employment (except as otherwise provided in Section 5(b) with
respect to the payment of welfare plan benefits).

        11.  Nonalienability. No right of or amount payable to the Executive
under this Agreement shall be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, hypothecation, encumbrance, charge,
execution, attachment, levy or similar process or to setoff against any
obligations (other than as provided in Section 10(a) herein), or to assignment
by operation of law. Any attempt, voluntary or involuntary, to effect any action
specified in the immediately preceding sentence shall be void. However, this
Section 11 shall not prohibit the Executive from designating one or more
persons, on a form satisfactory to the Company, as beneficiary to receive
amounts payable to him under this Agreement in the event that he should die
before receiving them.

        12.  Successors and Assigns.

        (a)  The Company. As used in this Agreement, "Company" shall mean the
Company as defined above, an affiliate (as defined herein) of the Company
(unless the context otherwise requires), and any successor or assignee to its
business and/or assets as aforesaid which assumes the obligations of the Company
under this Agreement or which otherwise becomes bound by all of the terms and
provisions of this Agreement by operation of law. If at any time during the term
of this Agreement the Executive is employed by an affiliate of the Company, such
indirect employment of the Executive by the Company shall not excuse the Company
from performing its obligations under this Agreement as if the Executive were
directly employed by the Company, and the Company agrees that it shall pay or
shall cause such employer to pay any amounts owed to the Executive pursuant to
Section 5 and Section 6 hereof, notwithstanding any such indirect employment
relationship. For the purposes of this Agreement, an "affiliate" of the Company
shall mean a corporation or other entity a majority of the voting securities of
which is beneficially owned by the Company, or any other corporation or other
entity controlling, controlled by, or under common control with the Company.

        (b)  The Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive's personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts are still payable to him hereunder, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive's beneficiary (in accordance with
Section 11 herein) or, if there be no such beneficiary, to the Executive's
estate.

        13.  Waiver; Governing Law. No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or

11

--------------------------------------------------------------------------------


conditions at the same or at any prior or subsequent time. This Agreement shall
be governed by and construed in accordance with the laws of the State of
Colorado, without regard to the conflict of laws provisions of any state.

        14.  Entire Agreement; Amendment. This Agreement contains all of the
terms agreed upon between the Executive and the Company with respect to the
subject matter hereof and replaces and supersedes all prior understandings and
agreements (including but not limited to any Stock Plans award agreements to the
extent provided in Section 3(b) herein) between the Executive and the Company
with respect to the matters contemplated in the Agreement (except for any
understandings or agreements reflected in a separate non-competition,
confidentiality, invention, or other similar agreement or agreements between the
Company and the Executive). The Executive and the Company agree that no term,
provision or condition of this Agreement shall be held to be altered, amended,
changed or waived in any respect except as evidenced by the written agreement of
the Executive and the Company.

        15.  Reasonable and Necessary Restrictions. Based on matters known by or
disclosed to the Executive as of the effective date of this Agreement, the
Executive acknowledges that the restrictions, prohibitions and other provisions
set forth in this Agreement, including without limitation the provisions of
Section 7 herein, are reasonable, fair and equitable in scope, terms and
duration, are necessary to protect the legitimate business interests of the
Company, and are a material inducement to the Company to enter into this
Agreement.

        16.  No Trust Fund; Unfunded Obligation. The obligation of the Company
to make payments hereunder shall constitute an unsecured liability of the
Company to the Executive. The Company shall not be required to establish or
maintain any special or separate fund, or otherwise to segregate assets to
assure that such payments shall be made, and the Executive shall not have any
interest in any particular assets of the Company by reason of its obligations
hereunder. Nothing contained in this Agreement shall create or be construed as
creating a trust of any kind or any other fiduciary relationship between or
among the Company, the Executive, or any other person. To the extent that any
person acquires a right to receive payment from the Company, such right shall be
no greater than the right of an unsecured creditor of the Company.

        17.  Notices. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered, one business day after being sent
for overnight delivery by a nationally recognized overnight courier or three
business days after being mailed by United States registered mail,
return-receipt requested, postage-prepaid, addressed as follows:

        If to the Company:

Evergreen Resources, Inc.
1401 17th Street, Suite 1200
Denver, Colorado 80002

        With a copy to:

Larry D. Estridge
Womble Carlyle Sandridge & Rice, PLLC
Poinsett Plaza, Suite 700
104 South Main Street (29601)
Post Office Box 10208
Greenville, SC 29603

        If to the Executive:

Mark S. Sexton

12

--------------------------------------------------------------------------------

or such other address as either party have furnished to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.

        18.  Dispute Resolution. In the event of any controversy, claim or
dispute between the parties hereto arising out of or relating to this Agreement
(except for any dispute or controversy arising under or in connection with
Sections 7 of the Agreement), the matter shall be determined by mediation or
arbitration, as provided herein.

        (a)  Mediation. Before a dispute or claim between the parties may be
arbitrated, each party may have the option to mediate (a "Mediation") any
dispute that cannot otherwise be resolved between the parties (including any
dispute about whether the dispute should be mediated, through mediation by the
American Arbitration Association, before one (1) mediator agreed to by the
Executive and the Company. Each party will each bear its or his own attorney's
fees and costs in Mediation, and the parties will equally share the mediator's
fees and expenses.

        (b)  Arbitration. In the event that Mediation fails, within ten
(10) days after such failure, each party shall have the option to arbitrate any
dispute, through binding arbitration by the American Arbitration Association,
before one (1) arbitrator through the submission of a written brief not to
exceed fifteen (15) pages to the arbitrator and the other party, with supporting
true and correct copies of all records and documentation that the parties desire
the arbitrator to utilize in rendering his opinion (the "Dispute Documents").
Within fifteen (15) business days of the last party's submission of the Dispute
Documents, the arbitrator will make an initial review thereof, in order to
determine what, if any, additional documents may be required for submission (the
"Initial Review").

        (c)  Following the Initial Review, the arbitrator shall, if in his sole
discretion it is deemed necessary, within ten (10) days from the completion of
his Initial Review, set a date and the time for a hearing (the "Presentment
Hearing") during which time the arbitrator may ask questions regarding the
issues and each party shall be afforded an opportunity to present its position
and answer such questions as the arbitrator may have for such party. No direct
presentation of witnesses, rebuttal or cross-examination shall be permitted. At
the Presentment Hearing, each party shall be allowed to present to the
arbitrator, in the presence of the other party, evidence and arguments in
connection with said party's position. The parties agree that the allotted time
to present evidence at the Presentment Hearing shall be one hour each unless
otherwise agreed to between the parties with approval from the arbitrator.

        (d)  Thereafter, the arbitrator shall be retained for another review
period (the "Second Review") of ten (10) business days, during which the
arbitrator may review the Dispute Documents in conjunction with the evidence
presented during the Presentment Hearing. The arbitrator's fees and expenses
shall be divided equally between the Company and the Executive. The arbitrator
shall render a conclusive opinion which shall be binding upon the parties and
the Company.

        (e)  The parties agree that in rendering the opinion, the arbitrator
will rely only upon the Dispute Documents provided and those statements
presented during the Presentment Hearing. The arbitrator is neither obligated
nor expected to review or discover all documents that may be relevant to the
matter.

        (f)    The arbitrator shall render his opinion in writing within fifteen
(15) business days after the completion of the Second Review period unless the
parties agree to another date due to the arbitrator's request for additional
time to review the matter, and the parties stipulate to further retain the
services of the arbitrator therefore.

        (g)  THE EXECUTIVE AND THE COMPANY UNDERSTAND THAT THIS AGREEMENT TO
ARBITRATE ALL ARBITRATABLE DISPUTES (OTHER THAN AS PROVIDED IN SECTION 7(F)
HEREIN) MEANS THAT THE COMPANY AND THE EXECUTIVE ARE AGREEING TO WAIVE TO THE
MAXIMUM EXTENT PERMITTED BY LAW ANY RIGHT

13

--------------------------------------------------------------------------------


THEY MAY HAVE TO ASK FOR A JURY OR COURT TRIAL IN ANY DISPUTE UNDER THIS
AGREEMENT.

        (h)  Dispute Resolution Agreement Governed by the Federal Arbitration
Act. The parties recognize that a dispute governed by the dispute resolution
provisions of Section 18 of this Agreement may involve interstate commerce and
may arise in another state or country. To ensure these provisions are applied
uniformly and consistently and are as enforceable as possible, the parties agree
that any mediation and arbitration agreement should be governed by and
interpreted according to the Federal Arbitration Act, 9 U.S.C.A. §2.

        19.  Severability. If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall not affect any other provision of this Agreement or part
thereof, each of which shall remain in full force and effect.

        20.  Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

        21.  Captions; Gender. The headings and captions contained in the
Agreement are intended for convenience of reference only and have no substantive
significance. References to the masculine gender shall include references to the
feminine gender, and vice versa.

14

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement effective
as of the date and year first above written.

EVERGREEN RESOURCES, INC.

By: ________________________________________
Printed Name: ______________________________
Title: ______________________________________

ATTEST:

________________________________________
Secretary
[Corporate Seal]

EXECUTIVE

____________________________________________
Printed Name: _______________________________

15

--------------------------------------------------------------------------------



QuickLinks


EVERGREEN RESOURCES, INC. CHANGE IN CONTROL AGREEMENT
